DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is important to recognize that when a lens focuses light rays, said light rays are no longer parallel because said light rays are converging to a focus (e.g., see “… As shown in Figs. 12 and 18 of Wolleschensky, the excitation lines and the fluorescence signals converge at least at scanner Y and at objective O. As such, Wolleschensky fails to teach or suggest a fluorescence observation apparatus wherein the plurality of line illuminations are parallel and spaced apart along an entire first optical path between the excitation section and the pathological specimen and wherein the separately-received pieces of fluorescence are parallel and spaced apart along an entire second optical path between the pathological specimen and the spectroscopic imaging section, as claimed …” in the last paragraph on pg. 8 of the 13 January 2022 arguments filed by applicant).  Thus while the specification discloses at least one focusing lens (such as objective 44 in Fig. 2) located in a first optical path between the excitation section and the pathological specimen and also located in a second optical path between the pathological specimen and the spectroscopic imaging section (e.g., see “… excitation section 10 and the spectroscopic imaging section 30 are connected to the stage 20 through an observation optical system 40 such as an objective 44. The observation optical system 40 includes a function of adjusting to an optimal focus using a focusing mechanism 60 …” in paragraph 34), there does not appear to be any disclosure of at least one embodiment without a focusing lens.  Therefore, there does not appear to be a written description of the newly added claim limitations “wherein the plurality of line illuminations are parallel and spaced apart along an entire first optical path between the excitation section and the pathological specimen and wherein the separately­received pieces of fluorescence are parallel and spaced apart along an entire second optical path between the pathological specimen and the spectroscopic imaging section” and “wherein the plurality of line illuminations are parallel and spaced apart along an entire first optical path between an excitation section and the pathological specimen and wherein the separately-received pieces of fluorescence are parallel and spaced apart along an entire second optical path between the pathological specimen and a spectroscopic imaging section” in the application as filed.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant should note that submission of persuasive arguments and/or evidence would result in the indication of allowable subject matter and that filing amended claims which correct the 35 U.S.C. 112 problems discussed above may result in rejections of the amended claims under 35 U.S.C. 112, 35 U.S.C. 101, 35 U.S.C. 102 and/or 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884